t c memo united_states tax_court virgilio m and magdalena r bascos petitioners v commissioner of internal revenue respondent rvp corporation a nevada corporation a k a laguna lake cottage a k a pmrx petitioner v commissioner of internal revenue respondent docket nos filed date r determined a deficiency in federal_income_tax and a penalty pursuant to sec_6662 i r c for the bascoses’ tax_year r also determined a deficiency and additions to tax pursuant to sec_6651 and sec_6654 i r c for rvp’ sec_2002 tax_year after stipulations the parties agree that the sole issue for decision by the court is whether rvp is entitled to a deduction for payroll_taxes in the parties have agreed on the amount of constructive dividends that the bascoses are required to report for in the event that rvp is not entitled to a deduction for payroll_taxes in held rvp is not entitled to a deduction for payroll_taxes in the bascoses are therefore liable for federal_income_tax on a constructive_dividend from rvp in virgilio m bascos pro_se steven m roth for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for redetermination of statutory notices of deficiency for petitioners’ tax years some of the facts have been deemed stipulated pursuant to rule f in addition before trial the parties resolved a number of issues and filed stipulations of settled issues which are hereby incorporated by reference into our findings the sole issue remaining for decision is whether rvp corporation rvp is entitled to a deduction for payroll_taxes in the partie sec_1rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code_of_1986 as amended in the bascoses’ case on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established pursuant to rule f attached to that motion was a proposed stipulation of facts in an order dated date the court granted respondent’s motion and ordered the bascoses to file a response showing why the matters set forth in respondent’s motion should not be deemed admitted the bascoses did not comply with the court’s order in an order dated date the court made absolute its order to show cause and deemed established the facts and evidence set forth in respondent’s proposed stipulation of facts and accompanying exhibits agree that the bascoses received dollar_figure in constructive dividends if rvp is not entitled to a deduction for payroll_taxes in findings_of_fact the basocses incorporated rvp in the late 1990s rvp was wholly owned by the bascoses during throughout that year rvp did business as laguna lake cottage an eldercare business operated out of a house owned by the bascoses in san luis obispo california as of the date of trial rvp had not filed a form_1120 u s_corporation income_tax return for or a form notice of federal taxes due dated date reflects that rvp had a payroll tax_liability plus interest of dollar_figure for on date that liability among others was paid out of an escrow account by fidelity national title co in connection with the sale of real_property owned by the bascoses 2that liability related to federal_insurance_contributions_act fica_taxes and federal_unemployment_tax_act futa taxes which are also referred to as employment_taxes or payroll_taxes the fica tax is a tax on wages up to an annual_limit at a percent rate which is comprised of a 4-percent social_security_tax and a 9-percent medicare_tax excess wages are subject only to the 9-percent medicare_tax sec_3101 sec_3111 employers and employees each pay half of the fica tax and the employer is required to withhold the employee’s portion sec_3101 sec_3102 sec_3111 the futa_tax requires employers to pay percent on the first dollar_figure in wages paid to each employee sec_3301 sec_3306 futa taxes and the employer’s share of fica_taxes are excise_taxes sec_3111 sec_3301 on date respondent issued the bascoses and rvp notices of deficiency for their tax years at the time the bascoses filed their petition they resided in california when it filed its petition rvp’s principal_place_of_business was in california the cases were consolidated for trial briefing and opinion on date a trial was held on that same day in los angeles california opinion i burden_of_proof the commissioner’s determination of a taxpayer’s liability is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 but see sec_7491 where deductions are at issue the taxpayer bears the burden of proving entitlement to the claimed deductions see 65_tc_87 affd 540_f2d_821 5th cir ii deductibility of payroll_taxes sec_164 permits taxpayers to deduct specified taxes excise taxes--like federal_unemployment_tax_act futa taxes and the employer’s share of federal_insurance_contributions_act fica taxes--are not enumerated on the list of specified taxes and are deductible only if they constitute ordinary and necessary business_expenses see sec_162 sec_212 see also sec_1_164-2 income_tax regs iii accounting_method a taxpayer is required to compute taxable_income under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 similarly a taxpayer must claim deductions in the proper tax_year under that taxpayer’s method_of_accounting sec_461 the accounting methods most commonly used for income_tax purposes are the cash_receipts_and_disbursements_method and the accrual_method 30_tc_1166 affd 274_f2d_208 5th cir the cash_receipts_and_disbursements_method is commonly referred to as the cash_method a cash_method taxpayer must deduct expenditures_for the tax_year in which they are actually made see sec_1_446-1 income_tax regs the standard is more complex for an accrual_method taxpayer-- a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year sec_275 prohibits an employer from deducting federal_income_tax and the employees’ share of fica_taxes that are withheld at the source from wages 4when no method_of_accounting has been regularly used by the taxpayer or if the accounting_method used by the taxpayer does not clearly reflect income the secretary is allowed to compute the taxpayer’s taxable_income using any method that clearly reflects the income sec_446 in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_446-1 income_tax regs because rvp never filed federal_income_tax returns it never designated an accounting_method respondent asserts on brief that respondent used the cash_method when it was compelled to reconstruct rvp’s income and expenses indirectly and issue a notice_of_deficiency for respondent was permitted to do so see schouten v commissioner tcmemo_1991_155 since there is no evidence in this case that mine-rite ‘regularly’ computed its income using the completed_contract_method of accounting or any other method_of_accounting our decision must be governed by the exception to the general_rule contained in sec_446 there is no evidence suggesting that rvp ever used the accrual_method or that respondent’s use of the cash_method was otherwise improper as it is a cash_method taxpayer rvp could deduct the payroll_taxes only in the tax_year in which sec_448 generally prohibits c corporations from using the cash_method_of_accounting there are exceptions however including one for entities with annual gross_receipts for all prior taxable years of dollar_figure million or less sec_448 there is no evidence that rvp ever had annual gross_receipts that exceeded dollar_figure million the evidence that we do have suggests that rvp’s annual gross_receipts were nowhere near dollar_figure million--the parties have agreed that rvp received dollar_figure in gross_receipts in they were actually paid--in this case see sec_1 c i income_tax regs therefore rvp is not entitled to a deduction for payroll_taxes in as a result and as agreed by the parties the bascoses received a constructive_dividend of dollar_figure in that year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule 6respondent asserts that rvp would not be entitled to a deduction even in because the bascoses actually paid the payroll_taxes we need not determine the correctness of that assertion in this case which concerns only
